FINANCIAL INSTITUTION BOND Standard Form No. 15, Revised to June, 1990 THE CINCINNATI INSURANCE COMPANY P.O. BOX 145496, CINCINNATI, OHIO 45250-5496 (513) 870-2000 A Stock Insurance Company Bond No. B80-535835 (Herein called Underwriter) DECLARATIONS Item 1. Name of Insured (herein called Insured): PEARL MUTUAL FUNDS Principal Address: 2610 PARK AVE MUSCATINE, IA 52761-5639 Item 2. BondPeriodfrom12:01 a.m. on 12/31/2009 to 12:01 a.m. on 12/31/2010 (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. The Aggregate Liability of the Underwriter during the Bond Period shall be $3,000,000 Item 4. Subject to Sections 4 and 11 hereof, the Single Loss Limit of Liability is $ 3,000,000 and the Single Loss Deductible is $ 25,000 Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or Coverage, those amounts shall be controlling. Any amount set forth below shall be part of and not in addition to amounts set forth above. (If an Insuring Agreement or Coverage is to be deleted, insert “Not Covered.”) Amount applicable to: Single Loss Limit of Liability Single Loss Deductible Insuring Agreement (D) - FORGERY OR ALTERATION $ 3,000,000 $ 25,000 Insuring Agreement (E) – SECURITIES $ Not Covered $ N/A Optional Insuring Agreements and Coverages: EXTORTIONS-PERSONS $ Not Covered $ N/A EXTORTIONS-PROPERTY $ Not Covered $ N/A COMPUTER SYSTEMS $ Not Covered $ N/A TRADING LOSS $ Not Covered $ N/A Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto: #1 - #4 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.(s) 8535607 such termination or cancelation to be effective as of the time this bond becomes effective. TSB 5867a Copyright, The Surety Association of America, 1997 Page 1 of 7 The Underwriter, in consideration of an agreed premium, and in reliance upon all statements made and information furnished to the Underwriter by the Insured in applying for this bond, and subject to the Declarations, Insuring Agreements, General Agreements, Conditions and Limitations and other terms hereof, agrees to indemnify the Insured for: INSURING AGREEMENTS FIDELITY (A)Loss resulting directly from dishonest or fraudulent acts committed by an Employee acting alone or in collusion with others. Such dishonest or fraudulent acts must be committed by the Employee with the manifest intent: (a) to cause the Insured to sustain such loss; and (b) to obtain financial benefit for the Employee or another person or entity. However, if some or all of the Insured’s loss results directly or indirectly from Loans, that portion of the loss is not covered unless the Employee was in collusion with one or more parties to the transactions and has received, in connection therewith, a financial benefit with a value of at least $2,500. As used throughout this Insuring Agreement, financial benefit does not include any employee benefits earned in the normal course of employment, including: salaries, commissions, fees, bonuses, promotions, awards, profit sharing or pensions. ON PREMISES (B) (1) Loss of Property resulting directly from (a) robbery, burglary, misplacement, mysterious unexplainable disappearance and damage thereto or destruction thereof, or (b) common-law or statutory larceny, committed by a person present in an office of the Insured covered under this bond. while the Property is lodged or deposited within (i) any of the Insured’s offices covered under this bond, or (ii) offices of any financial institutions, or (iii) any premises where the Insured leases safe deposit boxes. (2) Loss of or damage to (a) furnishings, fixtures, supplies or equipment within an office of the Insured covered under this bond resulting directly from larceny or theft in, or by burglary or robbery of, such office, or attempt thereat, or by vandalism or malicious mischief, or (b) such office resulting from larceny or theft in, or by burglary or robbery of such office or attempt thereat, or to the interior of such office by vandalism or malicious mischief, provided that (i) the Insured is the owner of such furnishings, fixtures, supplies, equipment, or office or is liable for such loss or damage, and (ii) the loss is not caused by fire. IN TRANSIT (C)Loss of Property resulting directly from robbery, common-law or statutory larceny, misplacement, mysterious unexplainable disappearance, being lost or made away with, and damage thereto or destruction thereof, while the Property is in transit anywhere in the custody of (a) a natural person acting as a messenger of the Insured (or another natural person acting as messenger or custodian during an emergency arising from the incapacity of the original messenger), or (b) a Transportation Company and being transported in an armored motor vehicle, or (c) a Transportation Company and being transported in a conveyance other than an armored motor vehicle provided that covered Property transported in such manner is limited to the following: (i) records, whether recorded in writing or electronically, and (ii) Certificated Securities issued in registered form and not endorsed, or with restrictive endorsements, and (iii) Negotiable Instruments not payable to bearer, or not endorsed, or with restrictive endorsements. Coverage under this Insuring Agreement begins upon the receipt of such Property by the natural person or Transportation Company and ends immediately upon delivery to the designated recipient or its agent. FORGERY OR ALTERATION (D)Loss resulting directly from Forgery or alteration of, on, or in any Negotiable Instrument (except registered or bearer obligations) made or drawn by or drawn upon the Insured, or made or drawn by one acting as agent of the Insured, or purporting to have been made as herein before set forth: A mechanically reproduced facsimile signature is treated the same as a handwritten signature. SECURITIES (E)Loss resulting directly from the Insured having, in good faith, for its own account or for the account of others, (1) acquired, sold or delivered, or given value, extended credit or assumed liability, on the faith of, any original (a) Certificated Security, (b) Document of Title, (c) deed, mortgage or other instrument conveying title to, or creating or discharging a lien upon, real property, (d) Certificate of Origin or Title, (e) Evidence of Debt, (f) corporate, partnership or personal Guarantee, or (g) Security Agreement which (i) bears a signature of any maker, drawer, issuer, endorser, assignor, lessee, transfer agent, registrar, acceptor, surety, guarantor, or of any person signing in any other capacity which is a Forgery, or (ii) is altered, or (iii) is lost or stolen; (2) acquired, sold or delivered, or given value, extended credit or assumed liability, on the faith of any item TSB 5867a Copyright, The Surety Association of America, 1997 Page 2 of 7 listed in (a) through (d) above which is a Counterfeit. Actual physical possession of the items listed in (a) through (g) above by the Insured, is a condition precedent to the Insured’s having relied on the faith of such items. A mechanically reproduced facsimile signature is treated the same as a handwritten signature. COUNTERFEIT CURRENCY (F)Loss resulting directly from the receipt by the Insured, in good faith, of any Counterfeit Money of the United States of America, Canada or of any other country in which the Insured maintains a branch office. GENERAL AGREEMENTS ADDITIONAL OFFICES OR EMPLOYEES— CONSOLIDATION, MERGER OR PURCHASE OF ASSETS—NOTICE A.If the Insured shall, while this bond is in force, establish any additional offices, other than by consolidation or merger with, or purchase or acquisition of assets or liabilities of, another institution, such offices shall be automatically covered hereunder from the date of such establishment without the requirement of notice to the Underwriter or the payment of additional premium for the remainder of the premium period. If the Insured shall, while this bond is in force, consolidate or merge with, or purchase or acquire assets or liabilities of, another institution, the Insured shall not have such coverage as is afforded under this bond for loss which (a) has occurred or will occur in offices or premises, or (b) has been caused or will be caused by an employee or employees of such institution, or (c) has arisen or will arise out of the assets or liabilities acquired by the Insured as a result of such consolidation, merger or purchase or acquisition of assets or liabilities unless the Insured shall (i) give the Underwriter written notice of the proposed consolidation, merger or purchase or acquisition of assets or liabilities prior to the proposed effective date of such action and (ii) obtain the written consent of the Underwriter to extend the coverage provided by this bond to such additional offices or premises, Employees and other exposures, and (iii) upon obtaining such consent, pay to the Underwriter an additional premium. CHANGE OF CONTROL—NOTICE B.When an Insured learns of a change in control, it shall give written notice to the Underwriter. As used in this General Agreement, control means the power to determine the management or policy of a controlling holding company or the Insured by virtue of voting-stock ownership. A change in ownership of voting-stock which results in direct or indirect ownership by a stockholder or an affiliated group of stockholders of ten percent (10%) or more of such stock shall be presumed to result in a change of control for the purpose of the required notice. Failure to give the required notice shall result in termination of coverage for any loss involving a transferee, to be effective upon the date of the stock transfer. REPRESENTATION OF INSURED C.The Insured represents that the information furnished in the application for this bond is complete, true and correct. Such application constitutes part of this bond. Any misrepresentation, omission, concealment or incorrect statement of a material fact, in the application or otherwise, shall be grounds for the rescission of this bond. JOINT INSURED D.If two or more Insureds are covered under this bond, the first named Insured shall act for all Insureds. Payment by the Underwriter to the first named Insured of loss sustained by any Insured shall fully release the Underwriter on account of such loss. If the first named Insured ceases to be covered under this bond, the Insured next named shall thereafter be considered as the first named Insured.
